DETAILED ACTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)	A product and a process specially adapted for the manu-facture of said product; or
(2)		A product and process of use of said product; or
(3)	A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restrictions
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim 1, drawn to a pharmaceutical composition comprising (a) a pharmaceutically acceptable carrier and (b) a molecular inhibitor of Natriuretic polypeptide receptor 1 ("Npr1"), wherein the molecular inhibitor of Npr1 is:  1-cyclohexyl-3-(cyclopropylmethyl)-N-((3-methyl-isoxazol-5-yl)methyl)-2-oxo-2,3-
dihydro-1H-benzo[d]imidazole-5-carboxamide.
	  Group II, claims 2 and 3, drawn to a pharmaceutical composition comprising (a) a pharmaceutically acceptable carrier and (b) a molecular inhibitor of Natriuretic polypeptide receptor 1 ("Npr1"), wherein the molecular inhibitor of Npr1 is one or more of compounds (a)-(n).
	  Group III, claims 4-16, drawn to a method of treating, reducing, or preventing acute and/or chronic pruritus in a mammal comprising administering one or more of the pharmaceutical composition(s) of Group II.


3.	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The technical feature of Group I is the compound 1-cyclohexyl-3-(cyclopropyl-methyl)-N-((3-methyl-isoxazol-5-yl)methyl)-2-oxo-2,3-dihydro-1H-benzo-[d]imidazole-5-carboxamide. The compound of claim 1 does not present a contribution over the prior art.  In view of Reg. No. 1394592-04-1 (STN 2012)  the technical feature of instant claim 1 is not novel (does involve an inventive step).  Specifically, Reg. No. 1394592-04-1 is the same compound that is instantly recited in claim 1.  As such, Group I does not share a special technical feature with the instant claims of Groups II or III.  Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-III is broken.

5.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
6.	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against 
Election of Species
7.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
If any of Groups II-III is elected, the following species election is required:
(1) 	Elect a single molecular inhibitor of “Npr1” compound species of (a)-(n).  Applicant is further required to provide or point out both the chemical structure and chemical name of the elected compound species.
If Group III is elected, the following species election is ALSO required:
(2)	Elect a single disease or condition associated with the acute and/or chronic pruritus (e.g., a single, specific skin condition: Trichomonas skin infection, eczema, or psoriasis (as recited by claim 7); OR a single, specific systemic condition: renal failure, liver damage, AIDS, polycythemia vera, or cirrhosis (as recited by claims 11 and 12); OR kidney dialysis or chemotherapy (as recited by claim 13); and
(3)	Elect a single pruritogen (e.g. histamine, chloroquine, endothelin (ET-1), 2-methyl-setotonin, PAR2, or compound 48/80 (as recited in claim 8).

8.	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding even though the species require the technical feature of the compound 1-cyclohexyl-3-(cyclopropyl-methyl)-N-((3-methyl-isoxazol-5-yl)methyl)-2-oxo-2,3-dihydro-1H-benzo-[d]imidazole-5-carboxamide, this technical feature is not a special technical feature as it does not make a contribution of the prior art in view of Reg. No. 1394592-04-1 (STN 2012) as discussed above.  Accordingly, Applicant is required to (i) elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable even though the requirement may be traversed (37 CFR 1.143); and (ii) identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Currently, claims 2 and 3 as to Group II are generic, and claims 4-16 as to Group III are generic.
9.	The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
10.	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the 
11.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JANET L COPPINS/Examiner, Art Unit 1628        

/CRAIG D RICCI/Primary Examiner, Art Unit 1611